DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the invention of group I comprising claim(s) 1-12, 15, 16, 17, 19 (in part) in the reply filed on 12/10/2020 is acknowledged. Applicants argue that group I and group II relate to a single inventive concept thus the claims in group I and II should be examined together. Applicant's argument has been carefully considered and found persuasive. Claims 18 and 19 are new. Claims 1-19 are present for examination.

 Priority
Acknowledgement is made for this application a 371 national stage application of PCT/KR2018/003725 filed on 03/29/2018. The application further claims foreign priority from KR10-2017-0040806filed on 03/30/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cranenburgh et al (US 8,026,098) and further in view of Hong Ha Nguyen (The essential histone-like protein HU plays a major role in Deinococcus radiodurans nucleoid compaction. Molecular Microbiology (2009) 73(2), 240–252).
Claims 1-19 encompass a method of preparing a Deinococcus species mutant strain having a deletion of DR0861 using a cre-lox system by introducing a DNA construct in which the upstream and downstream fragments of DR0861 gene were fused to both ends of the lox nucleic acid fragment containing a first selection marker (a kanamycin gene) in a Deinococcus species strain, where the first selection marker is subsequently deleted by introducing a vector that comprises a groE promoter, a gene encoding cre recombinase, a second selection marker (a chloramphenicol resistance gene) and a temperature sensitive repUts gene that is transformed in said Deinococcus sp. strain comprising a deletion of DR0861 gene and were the strain eliminates the vector comprising the second selection marker when cultured at 37C.
However Cranenburgh et al (US 8,026,098) disclose a process for the removal of selectable marker gene sequences, in particular antibiotic gene sequences, from nucleic acid molecules and state the application of this process in the unlabeled integration and deletion of chromosomal genes and in controlling gene expression.
Cranenburgh  et al teach a strategy that uses a double recombination event to efficiently integrate an antibiotic resistance gene cassette flanked by regions of chromosomal homology into the bacterial chromosome. Recognition sites for a site-specific recombinase (SSR) immediately flank the antibiotic resistance gene. Following chromosomal integration, a recombinase expressed in trans thus using a plasmid excises the antibiotic resistance gene. antibiotic gene excision include Cre/loxP from the bacteriophage P1 (Dale and Ow, 1991), FLP/FRT (Datsenko and Wanner, 2000) and R/RS (Sugita et al., 2000) from yeast. Alternatively, flanking antibiotic resistance genes with internal resolution sites enables excision by a transposase expressed in trans (Sanchis et al., 1997). They state the disadvantage of this strategy is that it requires an exogenous recombinase or transposase to be expressed in the target cell. The cell must therefore be transformed twice.
What Cranenburgh et al (US 8,026,098) do not teach is the use of a plasmid that confers conditional survival of the host cell such as the use of a temperature sensitive plasmid namely prepUTs in the host strain which confers the ability to express an antibiotic gene at a permissive temperature and can be removed at a non-permissive temperature.
However the art for example Nguyen teaches a plasmid that confers temperature sensitive prepUTs plasmid where a chromosomal copy of a gene is inactivated by replacing the specific gene using the tripartite ligation method to replace the coding regions with a chloramphenicol resistance cassette (thus substituting of a coding region with an antibiotic resistance gene) where the strains were tested for their viability at a non‐permissive temperature i.e. bacteria were grown at 28°C in liquid medium with spectinomycin (to select the presence of the thermosensitive plasmid (i.e. the prepUTs) that were plated and incubated at 28°C (permissive temperature) or at 37°C (non‐permissive temperature) in the presence or absence of spectinomycin. 
Growth of a ΔgyrA (prepUTs‐gyrA+) bacteria (see Fig. 3, lanes 4) thus a cell lacking the chromosomal gyr gene (ΔgyrA) transformed with a temperature sensitive plasmid (prepUTs‐gyrA+) containing gyr was able to grow under the permissive temperature 28°C in liquid medium with spectinomycin but was unable to grow at the non-permissive temperature. 
Likewise they teach a bacterial strain where the chromosomal rpoD is deleted and was included in trans in a plasmid (ΔrpoD (prepUTs‐rpoD+) bacteria (Fig.3, lanes 5) and showed that the strain was strictly temperature dependent in the presence of the antibiotic, indicating that rpoD and gyrA are essential genes. Thus at the time of the instant invention the art was well aware of the use of thermosensitive plasmids. On the other hand while the normal growth of ΔamyE (prepUTs‐amyE+) bacteria at 37°C on plates without spectinomycin (Fig.3, lanes 3) showed that they were not affected by the loss of the prepUTs‐amyE+ plasmid, as expected for a dispensable gene. Thus Nguyen t et al clearly teach that a temperature sensitive plasmid construct that can be used selectively encompass in part 2 of instant claim 1. 
Therefore at the time of the instant disclosure a method of preparing a mutant bacterial strain having a deletion of a desired gene using a cre-lox system by introducing a DNA construct in which the upstream and downstream fragments of the gene were fused to both ends of the lox nucleic acid fragment containing an antibiotic gene , where the first selection marker is subsequently deleted by introducing a plasmid vector that comprises a gene encoding cre recombinase, a second selection marker a second antibiotic gene and that is a temperature sensitive repUts gene where the recombinant host strain eliminates the vector comprising the second selection marker when cultured at a non-permissive temperature of 37C was prima facie obvious.

Conclusion: No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	March 8, 2021